Name: Commission Regulation (EEC) No 646/86 of 28 February 1986 fixing the export refunds on wine and repealing Commission Regulation (EEC) No 204/84
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural activity
 Date Published: nan

 No L 60 / 46 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 646 / 86 of 28 February 1986 fixing the export refunds on wine and repealing Commission Regulation (EEC) No 204 / 84 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 337 / 79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805 / 85 ( 2 ), and in particular Article 20 ( 4 ) thereof, Whereas , pursuant to Article 20 of Regulation ( EEC ) No 337 / 79 , to the extent necessary to enable the products listed in Article 1 ( 2 ) of that Regulation to be exported in an economically significant quantity on the basis of the prices for those products on the world market , the difference between those prices and the prices in the Community may be covered by an export refund ; whereas , however , refunds may be granted only for the products specified in Article 1 ( 2 ) of Council Regulation (EEC ) No 345 / 79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds ( 3 ), as amended by Regulation ( EEC ) No 2009 / 81 ( 4 ); the basis of the most advantageous export prices ; whereas the prices referred to in Article 3 ( 2 ) must be taken into account when the prices in international trade are being determined ; Whereas the international trade situation or the specific requirements of certain markets may make it necessary to vary the refund according to the use or destination of a specific product ; Whereas there is at present scope for economically significant exports of concentrated grape musts , table wines other than of type R III and rose table wines from the Portugieser variety ; Whereas Commission Regulation (EEC ) No 3389 / 81 of 27 November 1981 ( 5 ), as amended by Regulation (EEC ) No 3473 / 82 ( 6 ), lays down the detailed rules for the application of export refunds on wine ; Whereas Article 10 of Council Regulation (EEC ) No 480 / 86 ( 7 ) provides that export refunds applicable to trade between Spain and third countries are to be reduced by the regulatory amounts referred to in Articles 2 and 5 of the Regulation ; whereas , however , in order to avoid the risk of disturbances to trade or in cases where the market situation so requires , provision may be made for all or part of the regulatory amounts to be disregarded ; Whereas Commission Regulation (EEC ) No 648 / 86 ( 8 ) fixes the regulatory amounts referred to in Articles 2 and 3 of Regulation (EEC ) 480 / 86 ; Whereas , applying the abovementioned rules to the present market situation , in particular to the prices of wines in the Community and on the world market , the refunds should be fixed as shown in the Annex hereto , and Commission Regulation (EEC ) No 204 / 84 of 26 January 1984 fixing the export refunds on wine ( 9 ) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Whereas , pursuant to Article 2 of Regulation (EEC ) No 345 / 79 , refunds are to be fixed having regard to the existing situation and future trends with regard to : ( i ) prices and availabilities of the products concerned on the Community market and ( ii ) world market prices for these products ; whereas account must also be taken of the costs referred to in that Article , of the economic aspects of the proposed exports , of the objectives defined in the said Article and of the need to avoid disturbances on the Community market ; whereas , however , when fixing the amount of the refunds applicable to liqueur wines , account should be taken of the difference between Community prices and world market prices in respect only of wine and musts used in the manufacture of liqueur wines , since no such difference is recorded in respect of the other products used in the manufacture of the wines in question ; Whereas , pursuant to Article 3 of Regulation (EEC ) No 345 / 79 , Community market prices must be determined on (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 5 ) OJ No L 341 , 28 . 11 . 1981 , p. 24 . ( 6 ) OJ No L 365 , 24 . 12 . 1982 , p. 30 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p. 39 . ( 7 ) OJ No L 54 , 1 . 3 . 1986 , p. 2 . ( 8 ) See page 54 of this Official Journal . ( 9 ) OJ No L 22 , 27 . 1 . 1984 , p. 23 . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 69 . ( 4 ) OJ No L 195 , 18 . 7 . 1981 , p. 6 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 47 HAS ADOPTED THIS REGULATION : Article 1 The export refunds' for the products listed in Article 1 ( 2 ) of Regulation (EEC ) No 345 / 79 shall be as shown in the Annex hereto . Article 2 Regulation (EEC ) No 204 / 84 is hereby repealed . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 60 / 48 Official Journal of the European Communities 1 . 3 . 86 ANNEX CCT heading No Description Amount of re ­ fund ECU / % vol / hl applic ­ able in the Community as constituted at 31 December 1985 Amount of re ­ fund ECU /% vol / hl applic ­ able in Spain ex 20.07 A I B I a ) 1 Bib ) 1 Concentrated grape musts complying with the definition in point 5 of Annex II to Regulation (EEC ) No 337 / 79 :  for all exports except to non-member countries on the American continent , including those islands politically linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC ) No 2223 / 70 excluding Romania , Bulgaria and Hungary 1,05 ex 22.05 C I C II White table wine , of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 15 % vol , other than :  table wines of types A II and A III and  wines referred to in Article 40 of Regulation (EEC ) No 337 / 79 exceeding the quantities normally produced as determined pursuant to the said Article : for export to : all non-member countries , except non member countries on the American continent , including those islands politi ­ cally linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC ) No 2223 / 70 excluding Romania , Bulgaria and Hungary 1,55 0,13 ex 22.05 C I CII White table wine , of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 15 % vol , referred to in Article 40 of Regulation (EEC ) No 337 / 79 exceeding the quantities normally produced as determined pursuant to the said Article : for export to : all non-member countries , except non-member countries on the American continent , including those islands politi ­ cally linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC) No 2223 / 70 excluding Romania , Bulgaria and Hungary 0,80 ex 22.05 C I CII Red or rose table wine , of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 15 % vol , other than :  table wine of type R III and rose table wine from the Portugieser vine varieties and  wines referred to in Article 40 of Regulation (EEC ) No 337 / 79 exceeding the quantities normally produced as determined pursuant to the said Article : for export to : all non-member countries , except non-member countries on the American continent , including those islands politi ­ cally linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC ) No 2223 / 70 excluding Romania , Bulgaria and Hungary 1,55 0,70 1 . 3 . 86 Official Journal of the European Communities No L 60 / 49 CCT heading No Description Amount of re ­ fund ECU / % vol / hi applic ­ able in the Community as constituted at 3 1 December 1985 Amount of re ­ fund ECU / % vol / hi applic ­ able in Spain ex 22.05 C I CII Red or rose table wine , of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 15 % vol , referred to in Article 40 of Regulation (EEC ) No 337 / 79 and exceeding the quantities normally produced as deter ­ mined pursuant to the said Article : for export to : all non-member countries , except non-member countries on the American continent , including those islands politi ­ cally linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC ) No 2223 / 70 excluding Romania , Bulgaria and Hungary 0,80 Amount of re ­ fund ECU / hl applicable in the Community as costituted at 31 December 1985 Amount of re ­ fund ECU / hl applicable in Spain ex 22.05 C I C II White table wine of types A II and A III (white table wine exclusively from the Sylvaner , Miiller-Thurgau or Riesling vine varieties ):  for all exports except to non-member countries on the American continent , including those islands politically linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC) No 2223 / 70 excluding Romania , Bulgaria and Hungary 5,50 ex 22.05 C III a ) 2 C III b ) 3 C IV a ) 2 C IV b ) 3 Liqueur wines other than quality wines psr ;  for all exports except to non-member countries on the American continent , including those islands politically linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC ) No 2223 / 70 excluding Romania , Bulgaria and Hungary 17,25 NB: 'African countries ' refers to the countries listed under 'Africa ' in Commission Regulation (EEC ) No 3537 / 82 (OJ No L 371 , 30 . 12 . 1982 , p. 7 ).